Citation Nr: 1810400	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-22 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for anxiety disorder


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS

Veteran

ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the U.S. Army from August 1986 to August 1989, May 1, 1992 to May 9, 1992, October 2001 to October 2002, November 2004 to November 2005, and May 2006 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to service connection on the basis that the evidence of record did not show any in-service diagnosis or treatment for anxiety. 

In August 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the Regional Office in Oakland, California. A copy of the hearing transcript has been associated with the record.

At the hearing, Veteran expressed his intention to file an effective date claim, alleging that the RO committed clear and unmistakable error (CUE) of fact regarding his claim for post-traumatic stress disorder (PTSD).  Specifically, he asserted that he was granted service connection for PTSD with anxious features at a disability rating of 70 percent in September 2015. However, he had the same symptoms of anxiety since service and should have been awarded service connection as of the date of his application for service connection for anxiety disorder, September 15, 2009.

When CUE is alleged with a rating decision, the CUE motion is filled with the RO and first adjudicated by the RO. Each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE in a rating that has not been adjudicated by the RO in the first instance. Andre v. Principi,
301 F.3d 1354, 1361 (Fed. Cir.  2002); Jarell v. Nicholson, 20 Vet. App. 326, 
332-33.

Therefore, should he wish to file a motion seeking revision of the October 2015 RO decision that granted service connection for PTSD and assigned an effective date of September 11, 2015, he should file the appropriate form(s) for a CUE motion. The RO is directed to provide the appropriate form(s) to assist the Veteran in the furtherance of his claim.

The only matter currently certified before the Board is service connection for anxiety disorder. As such, the following discussion will be limited to the only matter at issue. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand for a retrospective VA examination is necessary to adjudicate the claim for anxiety.

The Veteran contends that he acquired anxiety disorder as a result of his military service while serving in Iraq. He served as an infantryman. On one occasion, he was tasked with giving CPR to a soldier who was shot in the head.  On another occasion, his unit was also tasked with the removal of nearly 50 detainees who were murdered or badly injured. Post-service, he has experienced full-blown anxiety attacks with symptoms of light-headedness, dizziness loss of control, insomnia, depression and was consuming an excessive amount of alcohol. He asserts that he was screened for PTSD, but was rather guarded at the time; thus, minimized his anxiety and PTSD symptoms. Moreover, while he was ultimately granted a 70 percent disability rating in September 2015 for PTSD with anxious features, his claim for service connection for an anxiety disorder stems from the same events in service. He asserts he should be granted for service connection for an anxiety disorder as of the date his application was received by the VA, September 15, 2009.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006),  the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. Medically competent evidence is not required in every case to indicate that the claimant's disability may be associated with the veteran's service. Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

The Veteran submitted an informal application for service connection of anxiety disorder in a VA 21-4138 Statement in Support of the Claim, received on September 15, 2009. In a September 2010 rating decision, the RO denied the Veteran's claim for anxiety disorder on the basis of a lack of evidence that his anxiety disorder was incurred in or aggravated by his active military service after a review of his service treatment records and VA records from Fresno VA Medical Center (VAMC). In October 2010, the Veteran filed a timely Notice of Disagreement, asserting he never received a VA examination. A Statement of the Case (SOC) was issued in May 2014, providing that his alleged shortness of breath symptoms were not anxiety related, but rather was due to environmental factors of serving in the Gulf.  The Veteran filed a Form 9, requesting a hearing in June 2014 and the matter was certified to the Board during the same month.

During the pendency of his appeal for anxiety disorder, the Veteran filed an application for service connection for "PTSD (to include anxiety, reopen)" in September 2015. In October 2015, the RO issued a rating decision granting the Veteran a 70 percent disability rating effective September 11, 2015, the date of his application for PTSD (to include anxiety, reopen).  The RO acknowledged that the Veteran's anxiety appeared to be a symptom of his PTSD, but determined that a separate determination as to the 2009 application for anxiety was not warranted on the grounds that he can only be given one evaluation for mental conditions.

In an August 2017 rating decision, the RO determined that clear and unmistakable error resulted in the first rating decision; that he was entitled service connection from May 13, 2015 as the RO neglected to consider the date of his intent to file, which was well-established as of that date. However, once again, no acknowledgement was made of the 2009 application for anxiety disorder. 

Essentially, the RO conceded that the Veteran's anxiety disorder is related to his service connected PTSD; yet, oddly, the RO did not assign an effective date corresponding to his application for anxiety disorder, September 15, 2009.

Even more so, a review of the objective evidence of record corroborates the Veteran's statements that his anxiety is likely related to service. January 2009 VA records confirm that the Veteran was screened for PTSD. He was diagnosed with PTSD as well as depressive disorder; anxiety was ruled out.  At the hearing, he testified that he was guarded and attempted to mitigate his symptoms of anxiety and PTSD. Less than seven months later, in August 2009, the Veteran was diagnosed with severe generalized anxiety and has received consistent treatment; including therapy and prescribed medication. Most recent psychiatric treatment notes from June 2016 reflect that the Veteran reported feeling anxiety, anger, shame, more with guilt that he did not do enough while in service and could have avoided more soldiers from being killed. He felt that the medication was helpful, but continued to struggle with anxiety-related symptoms. (See November 2016 CAPRI pg. 13).

Notwithstanding, in a September 2015 Correspondence, the Veteran submitted a CNN article on Iraq and the transition of power, titled "Six die in attack on U.S.-run Camp Bucca prison;" which is the camp the Veteran testified he was present and tasked to remove the deceased. He also submitted several photographs he took of the deceased prisoners of war and the surrounding camp that he took while in service. 

The main issue rests in that there is no medical opinion of record determining if the Veteran had an anxiety disorder since filing his claim, and, if so whether it is causally related to military service (nexus).

It is clear that the Veteran has a current diagnosis of anxiety disorder, and that the Veteran's lay statements of experiencing anxiety from military tasks establish an in-service injury, which may be associated with the Veteran's service.  Moreover, it appears that the RO acknowledged that the Veteran's anxiety symptoms are inextricably intertwined with his service connected PTSD in the October 2015 rating decision and the medical evidence indicates that he was diagnosed with PTSD in January 2009, a mere one year and three months post-service. Yet, without a medical opinion providing the etiology of the anxiety, demonstrating that the Veteran's anxiety symptoms from the time of his initial application are related to his military service (element 3 of service connection), there is insufficient competent medical on file to adjudicate the claim. 

As such, the Board concludes that a retrospective examination should be conducted to address whether the Veteran had an anxiety disorder since the date of his claim, and whether such is related to his military service. The examiner should make a finding of whether the Veteran's anxiety disorder is related to his military service separate and distinct from the Veteran's service connected PTSD.  In other words, the examiner should explain if there is a nexus between the Veteran's anxiety  symptoms from the date of his initial application, September 15, 2009 to date are likely related to his military service.  If the examiner is unable to separate the Veteran's anxiety disorder symptoms from his service-connected PTSD without speculation, he/she should say so.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with the appropriate examiner for the purposes of obtaining an opinion as to the etiology of the Veteran's anxiety disorder. The claims file, including a copy of this remand, should be made available to the examiner, who must review it in conjunction with the examination and should note that review in the report. The examiner should take a complete history from the Veteran. 

		The examiner should specifically opine as to:
	
a. What are the anxiety-related diagnoses, if any?

b.  Did the Veteran have an anxiety disorder in September 15, 2009?   

c. For each anxiety-related diagnosed condition, is it at least as likely as not (50 percent probability) related to his active service?

d. Is the Veteran's anxiety disorder symptoms, from the date of his initial application September 15, 2009 related to his active service? 

e. The examiner is also asked to discuss whether his anxiety disorder is related to his military service, separate and distinct from his service connected PTSD? Why do you say so?

The term "as likely as not" means a 50 percent probability or greater. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Although the examiner must review the entire claim file, his/her attention is directed to the following evidence:

i. January 2009 VA records confirm that the Veteran was screened for PTSD. He was diagnosed with PTSD as well as depressive disorder. In August 2009, the Veteran was diagnosed with severe generalized anxiety and has received consistent treatment since then, to include therapy and prescribed anti-anxiety and mood stabilizer medications.

ii. June 2016 psychiatric treatment notes reflect that the Veteran is in therapy dealing with anxiety, anger and shame more with guilt that he did not do enough while in service and could have avoided more soldiers from being killed. He felt that the medication was helpful, but continued to struggle with anxiety. (See November 2016 CAPRI pg. 13).

iii. The September 2015 Correspondence, a CNN article on Iraq and the Transition of Power, entitled "Six die in attack on U.S.-run Camp Bucca prison;" which is the  event for which the Veteran testified he went to remove the bodies of detainees.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached. If the examiner cannot provide an opinion without resorting to speculation, he/she must state why this is the case.

2.  Then, re-adjudicate the issue on appeal. If the benefits are not granted, furnish the Veteran and his representative a SSOC, and afford them an opportunity to respond. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




